ICJ_180_ApplicationCERD_ARM_AZE_2021-12-07_ORD_01_NA_00_FR.txt.                                                7 DÉCEMBRE 2021

                                                 ORDONNANCE




APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
       DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                   (ARMÉNIE c. AZERBAÏDJAN)




                          ___________




APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
             OF ALL FORMS OF RACIAL DISCRIMINATION

                    (ARMENIA v. AZERBAIJAN)




                                               7 DECEMBER 2021

                                                    ORDER

                                   TABLE DES MATIÈRES



                                                                             Paragraphes


    QUALITÉS                                                                    1-12

 I. INTRODUCTION                                                                13-14

II. COMPÉTENCE PRIMA FACIE                                                      15-43
    1.   Observations générales                                                 15-18
    2.   Existence d’un différend      concernant    l’interprétation   ou
         l’application de la CIEDR                                              19-29
    3.   Conditions procédurales préalables                                     30-42
    4.   Conclusion quant à la compétence prima facie                            43

III. LES DROITS DONT LA PROTECTION EST RECHERCHÉE ET LE LIEN ENTRE
    CES DROITS ET LES MESURES DEMANDÉES                                         44-68

IV. RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE                                  69-88

V. CONCLUSION ET MESURES À ADOPTER                                              89-97

    DISPOSITIF                                                                   98




                                       ___________

                                COUR INTERNATIONALE DE JUSTICE



                                                 ANNÉE 2021
    2021
7 décembre
Rôle général
   no 180
                                                7 décembre 2021



        APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
               DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                                     (ARMÉNIE c. AZERBAÏDJAN)



                 DEMANDE EN INDICATION DE MESURES CONSERVATOIRES



                                                ORDONNANCE



     Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
                ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
                SALAM, IWASAWA, NOLTE, juges ; MM. KEITH, DAUDET, juges ad hoc ; M. GAUTIER,
                greffier.


           La Cour internationale de Justice,

           Ainsi composée,

           Après délibéré en chambre du conseil,

           Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75 de son Règlement,

           Rend l’ordonnance suivante :

                                               -2-

      1. Le 16 septembre 2021, la République d’Arménie (ci-après l’«Arménie») a déposé au Greffe
de la Cour une requête introductive d’instance contre la République d’Azerbaïdjan (ci-après
l’«Azerbaïdjan») à raison de violations alléguées de la convention internationale du 21 décembre
1965 sur l’élimination de toutes les formes de discrimination raciale (ci-après la «CIEDR» ou la
«convention»).


      2. Au terme de sa requête, l’Arménie

      «prie respectueusement la Cour de dire et juger que :

      1. l’Azerbaïdjan est responsable de violations de la CIEDR, notamment des articles 2,
         3, 4, 5, 6 et 7 ;

      2. l’Azerbaïdjan, pour avoir engagé sa responsabilité internationale du fait de ces
         violations, doit :

           A. immédiatement mettre fin à tout fait internationalement illicite de cette nature
              qui se poursuit et se conformer pleinement aux obligations qui lui incombent
              au regard des articles 2, 3, 4, 5, 6 et 7 de la CIEDR, notamment :

       en s’abstenant de se livrer à des pratiques de nettoyage ethnique contre les
        Arméniens ;

       en s’abstenant de commettre, de glorifier, de récompenser ou de cautionner des
        actes de racisme contre les Arméniens, y compris les prisonniers de guerre, les
        otages et d’autres détenus ;

       en s’abstenant de tenir ou de tolérer des discours haineux visant les Arméniens, y
        compris dans les ouvrages pédagogiques ;

       en s’abstenant de bannir la langue arménienne, de détruire le patrimoine culturel
        arménien ou d’éliminer de toute autre manière l’existence de la présence culturelle
        historique arménienne, ou d’empêcher les Arméniens d’avoir accès à celle-ci et d’en
        jouir ;

       en punissant tout acte de discrimination raciale contre les Arméniens, qu’il soit
        commis dans la sphère publique ou privée, y compris lorsqu’il est le fait d’agents
        de l’Etat ;

       en garantissant aux Arméniens, y compris les prisonniers de guerre, les otages et
        d’autres détenus, la jouissance de leurs droits dans des conditions d’égalité ;

       en adoptant la législation nécessaire pour s’acquitter des obligations que lui fait la
        CIEDR ;

       en garantissant aux Arméniens un traitement égal devant les tribunaux et tout autre
        organe administrant la justice ainsi qu’une protection et une voie de recours
        effectives contre les actes de discrimination raciale ;

                                               -3-

       en s’abstenant d’entraver l’enregistrement et les activités des ONG et d’arrêter, de
        détenir et de condamner les militants des droits de l’homme ou toute autre personne
        œuvrant pour la réconciliation avec l’Arménie et les Arméniens ; et

       en prenant des mesures efficaces pour combattre les préjugés contre les Arméniens
        et des mesures spéciales pour assurer comme il convient le développement de ce
        groupe.

           B. réparer le préjudice causé par tout fait internationalement illicite de cette
              nature, notamment :

       par voie de restitution, en permettant aux Arméniens déplacés de regagner leur foyer
        en toute sécurité et dans la dignité, et en restaurant ou en restituant tout bâtiment,
        site, artefact ou objet religieux ou culturel arménien ;

       en offrant des formes additionnelles de réparation pour toute perte ou tout dommage
        ou préjudice subi par les Arméniens qui ne pourrait être pleinement réparé par la
        restitution, y compris le versement d’une indemnisation aux Arméniens déplacés
        jusqu’à ce qu’ils puissent retourner chez eux en toute sécurité.

           C. reconnaître les violations de la CIEDR qu’il a commises et offrir des excuses à
              l’Arménie et aux Arméniens victimes, de son fait, de discrimination raciale.

           D. donner des assurances et garanties de non-répétition en ce qui concerne les
              manquements aux obligations qu’il tient des articles 2, 3, 4, 5, 6 et 7 de la
              CIEDR.»


        3. Dans sa requête, l’Arménie entend fonder la compétence de la Cour sur le paragraphe 1 de
l’article 36 du Statut de la Cour et sur l’article 22 de la CIEDR.


       4. La requête contenait une demande en indication de mesures conservatoires, présentée au
titre de l’article 41 du Statut de la Cour et des articles 73, 74 et 75 de son Règlement.


      5. Au terme de sa demande, l’Arménie prie la Cour d’indiquer les mesures conservatoires
suivantes :

       «l’Azerbaïdjan doit libérer immédiatement tous les prisonniers de guerre, otages et
        autres détenus arméniens sous sa garde qui ont été arrêtés pendant ou après le conflit
        armé de septembre-novembre 2020 ;

       dans l’attente de leur libération, l’Azerbaïdjan doit traiter tous les prisonniers de
        guerre, otages et autres détenus arméniens sous sa garde conformément aux
        obligations que lui fait la CIEDR, notamment en ce qui concerne leur droit à la
        sûreté de la personne et à la protection de l’Etat contre tous sévices, et autoriser à
        cette fin la réalisation d’évaluations médicales et psychologiques indépendantes ;

       l’Azerbaïdjan doit s’abstenir de fomenter la haine à l’égard des personnes d’origine
        ethnique ou nationale arménienne, et notamment fermer le parc des trophées
        militaires ou en suspendre les activités ;

                                                 -4-

       l’Azerbaïdjan doit protéger le droit d’avoir accès au patrimoine historique, culturel
        et religieux arménien, notamment, mais pas seulement, aux églises, cathédrales,
        lieux de culte, monuments, sites, cimetières et autres bâtiments et artefacts, et le
        droit d’en jouir, notamment en faisant cesser, en empêchant, en interdisant et en
        punissant leur dégradation, destruction ou modification, et en permettant aux
        Arméniens de se rendre dans les lieux de culte ;

       l’Azerbaïdjan doit faciliter et s’abstenir d’entraver d’une quelconque façon les
        mesures visant à protéger et à préserver le patrimoine historique, culturel et
        religieux arménien, notamment, mais pas seulement, les églises, cathédrales, lieux
        de culte, monuments, sites, cimetières et autres bâtiments et artefacts, et qui
        permettent l’exercice des droits énoncés dans la CIEDR ;

       l’Azerbaïdjan doit prendre des mesures effectives pour prévenir la destruction et
        assurer la conservation des éléments de preuve relatifs aux allégations d’actes
        relevant du champ d’application de la CIEDR ;

       l’Azerbaïdjan doit s’abstenir de prendre, et veiller à ce que nul ne prenne, une
        quelconque mesure de nature à aggraver ou à étendre le différend existant qui
        constitue l’objet de la requête, ou à en rendre le règlement plus difficile ; et

       l’Azerbaïdjan doit informer la Cour de toutes les mesures qu’il aura prises pour
        donner effet à l’ordonnance en indication de mesures conservatoires, au plus tard
        trois mois après le prononcé de celle-ci, puis tous les six mois.»


        6. Le greffier a immédiatement communiqué au Gouvernement de l’Azerbaïdjan la requête
contenant la demande en indication de mesures conservatoires, conformément au paragraphe 2 de
l’article 40 du Statut de la Cour et au paragraphe 2 de l’article 73 de son Règlement. Il a également
informé le Secrétaire général de l’Organisation des Nations Unies du dépôt par l’Arménie de cette
requête et de cette demande.


       7. En attendant que la communication prévue au paragraphe 3 de l’article 40 du Statut ait été
effectuée, le greffier, par lettre en date du 22 septembre 2021, a informé tous les Etats admis à ester
devant la Cour du dépôt de la requête et de la demande en indication de mesures conservatoires.


      8. La Cour ne comptant sur le siège aucun juge de la nationalité de l’une et l’autre Partie,
chacune d’elles s’est prévalue du droit que lui confère l’article 31 du Statut de procéder à la
désignation d’un juge ad hoc pour siéger en l’affaire. L’Arménie a désigné M. Yves Daudet et
l’Azerbaïdjan, M. Kenneth Keith.


       9. Par lettres en date du 27 septembre 2021, le greffier a informé les Parties que la Cour,
conformément au paragraphe 3 de l’article 74 de son Règlement, avait fixé aux 14 et 15 octobre 2021
les dates de la procédure orale sur la demande en indication de mesures conservatoires.


     10. Au cours des audiences publiques, des observations orales sur la demande en indication de
mesures conservatoires ont été présentées par :

                                                -5-

Au nom de l’Arménie :         S. Exc. M. Yeghishe Kirakosyan,
                              M. Robert Kolb,
                              M. Constantinos Salonidis,
                              M. Sean Murphy,
                              M. Pierre d’Argent,
                              M. Lawrence H. Martin.

Au nom de l’Azerbaïdjan :     S. Exc. M. Elnur Mammadov,
                              M. Vaughan Lowe,
                              M. Peter Goldsmith,
                              Mme Laurence Boisson de Chazournes,
                              Mme Catherine Amirfar,
                              M. Donald Francis Donovan.


      11. Au terme de son second tour de plaidoiries, l’Arménie a prié la Cour d’indiquer les mesures
conservatoires suivantes :

       «l’Azerbaïdjan doit libérer immédiatement tous les prisonniers de guerre, otages et
        autres détenus arméniens sous sa garde qui ont été arrêtés pendant ou après le conflit
        armé de septembre-novembre 2020 ;

       dans l’attente de leur libération, l’Azerbaïdjan doit traiter tous les prisonniers de
        guerre, otages et autres détenus arméniens sous sa garde conformément aux
        obligations que lui fait la CIEDR, notamment en ce qui concerne leur droit à la
        sûreté de la personne et à la protection de l’Etat contre tous sévices, et autoriser à
        cette fin la réalisation d’évaluations médicales et psychologiques indépendantes ;

       l’Azerbaïdjan doit s’abstenir de fomenter la haine à l’égard des personnes d’origine
        ethnique ou nationale arménienne, et notamment fermer le parc des trophées
        militaires ou en suspendre les activités ;

       l’Azerbaïdjan doit protéger le droit d’avoir accès au patrimoine historique, culturel
        et religieux arménien, notamment, mais pas seulement, aux églises, cathédrales,
        lieux de culte, monuments, sites, cimetières et autres bâtiments et artefacts, et le
        droit d’en jouir, notamment en faisant cesser, en empêchant, en interdisant et en
        punissant leur dégradation, destruction ou modification, et en permettant aux
        Arméniens de se rendre dans les lieux de culte ;

       l’Azerbaïdjan doit faciliter et s’abstenir d’entraver d’une quelconque façon les
        mesures visant à protéger et à préserver le patrimoine historique, culturel et
        religieux arménien, notamment, mais pas seulement, les églises, cathédrales, lieux
        de culte, monuments, sites, cimetières et autres bâtiments et artefacts, et qui
        permettent l’exercice des droits énoncés dans la CIEDR ;

       l’Azerbaïdjan doit prendre des mesures effectives pour prévenir la destruction et
        assurer la conservation des éléments de preuve relatifs aux allégations d’actes
        relevant du champ d’application de la CIEDR ;

       l’Azerbaïdjan doit s’abstenir de prendre, et veiller à ce que nul ne prenne, une
        quelconque mesure de nature à aggraver ou à étendre le différend existant qui
        constitue l’objet de la requête, ou à en rendre le règlement plus difficile ; et

                                                  -6-

       l’Azerbaïdjan doit informer la Cour de toutes les mesures qu’il aura prises pour
        donner effet à l’ordonnance en indication de mesures conservatoires, au plus tard
        trois mois après le prononcé de celle-ci, puis tous les six mois.»


     12. Au terme de son second tour de plaidoiries, l’Azerbaïdjan a prié la Cour «de rejeter la
demande en indication de mesures conservatoires présentée par la République d’Arménie».



                                                   *


                                              *         *



                                         I. INTRODUCTION

       13. L’Arménie et l’Azerbaïdjan, deux Républiques de l’ancienne Union des Républiques
socialistes soviétiques, ont accédé à l’indépendance les 21 septembre et 18 octobre 1991,
respectivement. En Union soviétique, la région du Haut-Karabakh était une entité autonome
(«oblast»), dont la population était en majorité d’origine arménienne, et qui était située sur le
territoire de la République socialiste soviétique d’Azerbaïdjan. Les revendications concurrentes des
Parties sur cette région ont donné lieu à des hostilités qui se sont conclues par un cessez-le-feu en
mai 1994. De nouvelles hostilités ont éclaté en septembre 2020. Qualifiées de «deuxième guerre du
Haut-Karabakh» par l’Arménie et de «deuxième guerre du Garabagh» par l’Azerbaïdjan, ces
hostilités (ci-après le «conflit de 2020») ont duré quarante-quatre jours. Le 9 novembre 2020, le
président de la République d’Azerbaïdjan, le premier ministre de la République d’Arménie et le
président de la Fédération de Russie ont signé une déclaration, dite «déclaration trilatérale», qui
proclamait, à compter du 10 novembre 2020, «[u]n cessez-le-feu complet et la cessation de toutes les
hostilités dans la zone de conflit du Haut-Karabakh».


       14. Les divergences entre les Parties sont anciennes et recouvrent des aspects très variés. La
demanderesse ayant invoqué l’article 22 de la CIEDR comme titre de compétence dans la présente
affaire, la portée de celle-ci est dès lors circonscrite par cette convention.


                                  II. COMPÉTENCE PRIMA FACIE

                                     1. Observations générales

      15. La Cour ne peut indiquer des mesures conservatoires que si les dispositions invoquées par
le demandeur semblent prima facie constituer une base sur laquelle sa compétence pourrait être
fondée, mais elle n’a pas besoin de s’assurer de manière définitive qu’elle a compétence quant au
fond de l’affaire (voir, par exemple, Application de la convention pour la prévention et la répression
du crime de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier
2020, C.I.J. Recueil 2020, p. 9, par. 16).

                                                    -7-

      16. En la présente espèce, l’Arménie entend fonder la compétence de la Cour sur le
paragraphe 1 de l’article 36 du Statut de la Cour ainsi que sur l’article 22 de la CIEDR (voir le
paragraphe 3 ci-dessus). La Cour doit donc commencer par vérifier si ces dispositions lui confèrent
prima facie compétence pour statuer sur le fond de l’affaire, et lui permettent ainsi — sous réserve
que les autres conditions requises soient réunies — d’indiquer des mesures conservatoires.


      17. L’article 22 de la CIEDR se lit comme suit :

             «Tout différend entre deux ou plusieurs Etats parties touchant l’interprétation ou
      l’application de la présente Convention qui n’aura pas été réglé par voie de négociation
      ou au moyen des procédures expressément prévues par ladite Convention sera porté, à
      la requête de toute partie au différend, devant la Cour internationale de Justice pour
      qu’elle statue à son sujet, à moins que les parties au différend ne conviennent d’un autre
      mode de règlement.»


       18. L’Arménie et l’Azerbaïdjan sont tous deux parties à la CIEDR ; la première y a adhéré le
23 juin 1993 et le second le 16 août 1996. Ni l’une ni l’autre n’a fait de réserve à l’article 22 ni à
aucune autre disposition de la convention.


                     2. Existence d’un différend concernant l’interprétation
                                  ou l’application de la CIEDR

        19. L’article 22 de la CIEDR subordonne la compétence de la Cour à l’existence d’un différend
relatif à l’interprétation ou à l’application de la convention. Selon la jurisprudence constante de la
Cour, un différend est «un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts» entre des parties (Concessions Mavrommatis en
Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Pour établir l’existence d’un tel différend,
«[i]l faut démontrer que la réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre» (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). Les ««points de vue des deux parties, quant à
l’exécution ou à la non-exécution» de certaines obligations internationales, «[doivent être] nettement
opposés»» (Violations alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26,
par. 50, citant Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).


       20. A l’effet d’établir si un différend existe en la présente espèce, la Cour ne peut se borner à
constater que l’une des Parties soutient que la convention s’applique alors que l’autre le nie (voir
Application de la convention internationale sur l’élimination de toutes les formes de discrimination
raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 414, par. 18). L’Arménie invoquant pour fonder sa compétence la clause
compromissoire contenue dans une convention internationale, la Cour doit rechercher si les actes et
omissions dénoncés par la demanderesse sont susceptibles d’entrer dans les prévisions de
l’instrument en question et si, en conséquence, le différend est de ceux dont elle pourrait avoir
compétence pour connaître ratione materiae (voir ibid.).



                                                *         *

                                                 -8-

       21. L’Arménie soutient qu’un différend l’oppose à l’Azerbaïdjan au sujet de l’interprétation
et de l’application de la CIEDR, comme il ressort de la correspondance échangée entre les Parties.
Selon elle, ce différend est né dans le contexte d’une discrimination raciale exercée de longue date
par l’Azerbaïdjan à l’égard de personnes d’origine nationale ou ethnique arménienne. En particulier,
l’Arménie affirme qu’une «politique de haine … prom[ue par] l’Etat contre les Arméniens» et mise
en œuvre par les autorités azerbaïdjanaises est à l’origine d’une discrimination systématique de ces
personnes en Azerbaïdjan. Elle avance que l’Azerbaïdjan a commis de graves manquements aux
obligations découlant de la CIEDR pendant le conflit de 2020 et a continué d’en commettre après la
fin des hostilités, dans la poursuite de sa politique de «nettoyage ethnique» destinée à débarrasser
«son territoire et [le] Haut-Karabakh [des Arméniens] et [de leur] influence». Selon l’Arménie, les
cibles des violations commises par l’Azerbaïdjan sont des personnes d’origine nationale ou ethnique
arménienne, quelle que soit leur nationalité.


       22. L’Arménie allègue que l’Azerbaïdjan a manqué et continue de manquer aux obligations
lui incombant au titre des articles 2, 3, 4, 5, 6 et 7 de la CIEDR. Elle affirme qu’il a engagé sa
responsabilité, notamment pour avoir infligé un traitement inhumain et dégradant aux prisonniers de
guerre et détenus civils d’origine nationale ou ethnique arménienne se trouvant sous sa garde ; s’être
livré à des pratiques de nettoyage ethnique, avoir glorifié, récompensé et cautionné des actes de
racisme ; avoir incité à la haine raciale — un exemple en étant les mannequins du «parc des trophées
militaires», ouvert à Bakou au lendemain du conflit de 2020, qui représentent des soldats arméniens
sous un jour dégradant ; avoir facilité, toléré et manqué de punir et de prévenir les discours haineux ;
et avoir détruit et dénaturé systématiquement le patrimoine et les sites culturels arméniens.



                                                   *



       23. L’Azerbaïdjan prétend qu’il n’existe entre les Parties aucun différend touchant
l’interprétation ou l’application de la CIEDR. Il affirme qu’il s’attache à respecter pleinement les
valeurs protégées par la convention. Il nie que les actes qu’il a commis pendant et après le conflit
de 2020 aient été motivés par des «considérations ethniques» et soutient que, par ces actes, il
réagissait en fait à «un recours flagrant et illicite à la force contre son peuple et son territoire
souverain» de la part de l’Arménie, dans le contexte de l’«occupation illicite [par celle-ci] du
territoire azerbaïdjanais pendant des décennies» à partir des hostilités ayant pris fin en 1994.
L’Azerbaïdjan indique à ce propos que son comportement était mû uniquement par son désir de
«libérer ses territoires de l’occupation illégale de l’Arménie». Il affirme, notamment, que l’Arménie
n’a pas donné effet aux quatre résolutions du Conseil de sécurité de l’Organisation des Nations Unies
exigeant que les forces arméniennes se retirent immédiatement, complètement et
inconditionnellement des zones occupées de l’Azerbaïdjan.


       24. En ce qui concerne les actes dont l’Arménie affirme qu’ils attestent un comportement
constitutif de discrimination raciale au sens de la CIEDR, l’Azerbaïdjan fait valoir qu’ils «n’ont
absolument aucun rapport avec la discrimination raciale». Selon lui, l’affaire portée par l’Arménie
devant la Cour n’a en réalité pas de rapport avec la protection de droits énoncés par la CIEDR, mais
relève plutôt d’une stratégie visant à «utiliser la Cour comme une plate-forme pour diffuser [l]es
griefs [de l’Arménie] contre [lui]». L’Azerbaïdjan soutient en outre qu’il ne cautionne pas des
déclarations ou des actes qui cherchent à promouvoir la haine ou à inciter à la violence contre les
Arméniens en tant que groupe national ou ethnique, réaffirme qu’il se sait tenu de traiter les détenus

                                                    -9-

arméniens sous sa garde conformément aux obligations découlant de la CIEDR, et assure avoir ouvert
des enquêtes et engagé des poursuites visant des militaires azerbaïdjanais soupçonnés de crimes qui
auraient été commis contre des Arméniens pendant le conflit de 2020.


       25. Selon l’Azerbaïdjan, certaines des mesures demandées par l’Arménie sont, en tout état de
cause, devenues sans objet. Ainsi, son agent, lorsqu’il a traité de la demande de l’Arménie tendant à
ce que la Cour ordonne à l’Azerbaïdjan de fermer le «parc des trophées militaires» ou d’en suspendre
les activités, a rappelé à l’audience «les assurances qu[’il avait] données [la veille] quant au retrait
définitif de certains objets exposés dans le parc des trophées militaires».



                                                *         *



       26. La Cour rappelle que, pour déterminer s’il existait un différend entre les parties au moment
du dépôt d’une requête, elle tient notamment compte de l’ensemble des déclarations ou documents
échangés entre elles (voir Application de la convention pour la prévention et la répression du crime
de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020,
C.I.J. Recueil 2020, p. 12, par. 26). Ce faisant, elle accorde une attention particulière «aux auteurs
des déclarations ou documents, aux personnes auxquelles [ceux-ci] étaient destinés ou qui en ont
effectivement eu connaissance» et aux contenus en question (ibid.). L’existence d’un différend doit
être établie objectivement par la Cour ; c’est une question de fond, et non de forme ou de procédure
(ibid.).


       27. La Cour considère que les échanges entre les Parties antérieurs au dépôt de la requête
montrent que celles-ci s’opposent quant à la question de savoir si certains actes ou omissions
présumés de l’Azerbaïdjan ont emporté manquement à ses obligations découlant de la CIEDR. Elle
note que, selon l’Arménie, l’Azerbaïdjan a manqué à divers égards aux obligations que lui impose la
convention (voir les paragraphes 21 et 22 ci-dessus). L’Azerbaïdjan nie avoir commis l’une
quelconque des violations alléguées et que les actes dénoncés entrent dans les prévisions de la CIEDR
(voir les paragraphes 23 et 24 ci-dessus). La divergence des vues de l’Arménie et de l’Azerbaïdjan
sur le point de savoir si ce dernier respectait les engagements qu’il avait pris au titre de la CIEDR
était déjà manifeste dans le premier échange de lettres, datées respectivement du 11 novembre et du
8 décembre 2020, entre les ministres des affaires étrangères des Parties immédiatement après le
conflit de 2020. Elle est en outre établie par des échanges ultérieurs entre les Parties.


      28. Aux fins de la présente procédure, la Cour n’est pas tenue de déterminer si l’Azerbaïdjan
a manqué aux obligations lui incombant au titre de la CIEDR, ce qu’elle ne pourrait faire que dans
le cadre de l’examen de l’affaire au fond. Au stade d’une ordonnance en indication de mesures
conservatoires, elle doit déterminer si les actes et omissions dont l’Arménie tire grief sont
susceptibles d’entrer dans les prévisions de la CIEDR. De l’avis de la Cour, tel est le cas de certains
au moins des actes et omissions que l’Arménie reproche à l’Azerbaïdjan.


      29. En conséquence, la Cour conclut qu’il existe une base suffisante à ce stade pour établir
prima facie qu’un différend oppose les Parties quant à l’interprétation ou à l’application de la CIEDR.

                                                - 10 -

                              3. Conditions procédurales préalables

        30. Aux termes de l’article 22 de la CIEDR, un différend ne peut être porté devant la Cour que
s’il n’a «pas été réglé par voie de négociation ou au moyen des procédures expressément prévues par
[la] Convention». La Cour a déjà dit que l’article 22 de la CIEDR établit des conditions procédurales
préalables auxquelles il doit être satisfait avant qu’elle ne soit saisie (voir Application de la
convention internationale sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 141).


        31. La Cour a aussi dit que lesdites conditions préalables à sa saisine présentent un caractère
alternatif et non cumulatif (Application de la convention internationale pour la répression du
financement du terrorisme et de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2019 (II), p. 600, par. 113). Dès lors que l’Arménie ne prétend pas que le différend qui
l’oppose à l’Azerbaïdjan a été soumis aux «procédures expressément prévues par [la] Convention»,
commençant par la saisine du Comité pour l’élimination de la discrimination raciale en vertu de
l’article 11 de la CIEDR, la Cour recherchera seulement si ce différend n’a «pas été réglé par voie
de négociation», au sens de l’article 22.


      32. En outre, l’article 22 de la CIEDR dispose qu’un différend ne peut être porté devant la
Cour à la requête de l’une ou l’autre des parties à ce différend que si celles-ci ne sont pas convenues
d’un autre mode de règlement. La Cour note qu’aucune des Parties ne prétend qu’elles seraient
parvenues à un accord sur un autre mode de règlement.


       33. Au stade actuel de la procédure, la Cour déterminera s’il apparaît, prima facie, que
l’Arménie a véritablement cherché à mener des négociations avec l’Azerbaïdjan en vue de régler le
différend qui les oppose au sujet du respect, par ce dernier, des obligations matérielles lui incombant
au titre de la CIEDR, et si l’Arménie a poursuivi ces négociations autant qu’il était possible (voir
Application de la convention internationale sur l’élimination de toutes les formes de discrimination
raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 420, par. 36).



                                               *      *



       34. Pour ce qui est des conditions procédurales préalables prévues à l’article 22 de la CIEDR,
l’Arménie dit avoir échangé plus de 40 pièces de correspondance et tenu plusieurs séries de réunions
avec l’Azerbaïdjan depuis la fin des hostilités à l’automne 2020. Elle affirme en particulier que, dans
une lettre en date du 11 novembre 2020 adressée à son homologue azerbaïdjanais, le ministre
arménien des affaires étrangères a expressément fait état de violations de multiples dispositions de
la CIEDR commises par l’Azerbaïdjan et invité ce dernier à entamer des négociations avec elle à
l’effet de remédier à ces violations. L’Arménie relève que, dans une lettre en réponse en date du
8 décembre 2020, le ministre azerbaïdjanais des affaires étrangères a rejeté ses allégations. Elle
indique que, de novembre 2020 à septembre 2021, les Parties ont procédé à de nouvelles séries
d’échanges par écrit et qu’elles ont pris part à sept séries de réunions au moins, de mars à septembre
2021, «pour essayer de régler le différend à l’amiable».

                                                 - 11 -

       35. L’Arménie soutient que, au cours de ces séries de négociations, les positions des Parties
sur les points fondamentaux qui les divisaient — à savoir, si l’Azerbaïdjan avait manqué aux
obligations lui incombant au titre des articles 2, 3, 4, 5, 6 et 7 de la CIEDR et s’il devait réparation
en conséquence — n’ont pas évolué. Elle soutient en outre qu’au 16 septembre 2021, date du dépôt
de sa requête, il n’y avait pas de «perspective raisonnable» d’évolution des positions respectives des
Parties, et qu’elle a donc estimé que les négociations avaient échoué. Au vu de l’impasse ainsi décrite,
elle considère que la condition préalable de négociation énoncée à l’article 22 de la CIEDR est
remplie.



                                                    *



       36. L’Azerbaïdjan, pour sa part, affirme que l’Arménie n’a pas véritablement cherché à
engager des négociations sérieuses avant l’introduction de l’instance devant la Cour. Selon lui, il
ressort du calendrier des prétendues négociations que l’Arménie n’a jamais sérieusement voulu
chercher une solution aux questions qui les divisaient. L’Azerbaïdjan relève plus précisément que la
période allant de novembre 2020 à juillet 2021 a été consacrée à des «discussions sur les modalités
procédurales» et que la première réunion de fond entre les Parties ne s’est tenue qu’à la
mi-juillet 2021. Il ajoute que, même par la suite, l’Arménie n’a jamais cherché à engager un dialogue
constructif avec lui sur l’une quelconque des propositions qu’il avait avancées. En particulier, il
soutient que, lors d’une réunion bilatérale les 30 et 31 août 2021, il a présenté des contre-propositions
qui n’ont jamais été véritablement examinées ni discutées par l’Arménie, laquelle les a purement et
simplement rejetées à la réunion ultérieure des 14 et 15 septembre 2021 avant de déposer sa requête
et sa demande en indication de mesures conservatoires le jour suivant.


       37. L’Azerbaïdjan fait valoir que les Etats n’ont pas le droit de mettre fin prématurément à des
négociations qui portent sur des manquements allégués à des obligations découlant de la CIEDR au
seul motif qu’ils préféreraient régler ces questions par voie d’instance devant la Cour. En réponse à
l’Arménie qui affirme que les négociations étaient dans l’impasse, l’Azerbaïdjan déclare qu’elle ne
saurait tirer cette conclusion unilatéralement, car la poursuite des négociations ne peut être soumise
au «droit … d’exercer un veto non motivé». Quant au reproche que lui fait l’Arménie d’avoir fait
échouer les négociations en refusant de reconnaître qu’il avait violé la CIEDR, l’Azerbaïdjan le juge
à la fois déraisonnable et inapproprié, étant donné qu’«[u]ne reconnaissance de culpabilité comme
condition préalable n’a aucune place dans de véritables négociations». En somme, selon lui, tout
montre qu’il a cherché à engager des négociations constructives alors que l’Arménie n’a pas
véritablement cherché à faire de même. L’Azerbaïdjan en conclut que la Cour n’a manifestement
compétence ni pour se prononcer sur le fond de l’affaire ni pour indiquer des mesures conservatoires,
l’Arménie n’ayant pas satisfait à la condition préalable de négociation énoncée à l’article 22 de la
CIEDR.



                                                *       *

                                                 - 12 -

       38. S’agissant de la condition préalable de négociation énoncée à l’article 22 de la CIEDR, la
Cour relève que les négociations sont à distinguer des simples protestations ou contestations, et
supposent que l’une des parties ait véritablement cherché à engager un dialogue avec l’autre, en vue
de régler le différend. Si les parties ont cherché à négocier ou ont entamé des négociations, cette
condition préalable n’est réputée remplie que lorsque la tentative de négocier a été vaine ou que les
négociations ont échoué, sont devenues inutiles ou ont abouti à une impasse. Pour satisfaire à cette
condition préalable, «ladite négociation doit … concerner l’objet du différend, qui doit lui-même se
rapporter aux obligations de fond prévues par l’instrument en question» (voir Application de la
convention internationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 419, par. 36, citant Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 161).


       39. La Cour relève que, comme en témoignent les pièces dont elle dispose, l’Arménie a
reproché à l’Azerbaïdjan des manquements aux obligations découlant de la CIEDR lors de divers
échanges bilatéraux ultérieurs à la signature de la déclaration trilatérale en novembre 2020. En
particulier, les Parties ont entretenu une correspondance sous la forme d’une série de notes
diplomatiques de novembre 2020 à septembre 2021 et ont tenu plusieurs séries de réunions bilatérales
traitant des modalités procédurales ainsi que de l’étendue et des sujets de leurs négociations portant
sur les manquements allégués à des obligations découlant de la CIEDR.


       40. La Cour constate que, du premier échange entre les ministres arménien et azerbaïdjanais
des affaires étrangères par lettres datées respectivement du 11 novembre et du 8 décembre 2020
jusqu’à la dernière réunion bilatérale tenue les 14 et 15 septembre 2021, les positions des Parties ne
semblent pas avoir évolué. Bien que ces dernières aient réussi à s’entendre sur certaines modalités
procédurales, notamment sur le calendrier des travaux et sur les sujets de discussion, aucun progrès
similaire n’a été fait sur les questions de fond relatives aux manquements aux obligations découlant
de la CIEDR dont l’Arménie fait grief à l’Azerbaïdjan. Les éléments dont dispose la Cour au sujet
des sessions bilatérales tenues les 15 et 16 juillet, 30 et 31 août et 14 et 15 septembre 2021, montrent
une absence de progrès dans la recherche d’un terrain d’entente sur les questions de fond. En
particulier, dans une note verbale en date du 10 septembre 2021 adressée à la mission permanente
de la République d’Azerbaïdjan auprès de l’Office des Nations Unies et des autres organisations
internationales à Genève par la mission permanente de la République d’Arménie auprès de l’Office
des Nations Unies et des autres organisations internationales à Genève, l’Arménie a déclaré
considérer que les «réponses» apportées par l’Azerbaïdjan (au sujet des manquements allégués aux
obligations découlant de la CIEDR qui lui sont reprochés) à la session des 15 et 16 juillet 2021
constituent «en réalité des rejets catégoriques opposés aux allégations de l’Arménie et aux remèdes
que celle-ci proposait». Pour sa part, l’Azerbaïdjan a fait valoir au cours de la procédure orale — en
parlant des sessions bilatérales tenues en juillet, août et septembre 2021 — que chaque fois qu’il
avait présenté des contre-propositions en réponse aux mesures réclamées par l’Arménie, celle-ci
n’avait pas «présenté la moindre proposition».


       41. Bien que l’Arménie, lors d’échanges bilatéraux, ait reproché à l’Azerbaïdjan d’avoir
manqué à diverses obligations découlant de la CIEDR, et que les Parties aient, à maintes reprises sur
une période de plusieurs mois, échangé des courriers et tenu des réunions, il semble que leurs
positions sur le manquement allégué de l’Azerbaïdjan aux obligations mises à sa charge par la
convention soient restées inchangées et que les négociations aient abouti à une impasse. Il apparaît
donc à la Cour que le différend entre les Parties concernant l’interprétation et l’application de la
CIEDR n’avait pas été réglé par voie de négociation à la date du dépôt de la requête.

                                                 - 13 -

        42. Rappelant que, à ce stade de la procédure, elle doit se prononcer uniquement sur sa
compétence prima facie, la Cour conclut que les conditions procédurales préalables énoncées à
l’article 22 de la CIEDR paraissent avoir été remplies.


                         4. Conclusion quant à la compétence prima facie

        43. La Cour conclut de ce qui précède que, prima facie, elle a compétence en vertu de
l’article 22 de la CIEDR pour connaître de l’affaire dans la mesure où le différend opposant les
Parties concerne «l’interprétation ou l’application» de la convention.


              III. LES DROITS DONT LA PROTECTION EST RECHERCHÉE ET LE LIEN
                         ENTRE CES DROITS ET LES MESURES DEMANDÉES

       44. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient de l’article 41 de son
Statut a pour objet de sauvegarder, dans l’attente de sa décision au fond, les droits revendiqués par
chacune des parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles mesures
les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait reconnaître à l’une ou à l’autre des
parties. Aussi ne peut-elle exercer ce pouvoir que si elle estime que les droits invoqués par le
demandeur sont au moins plausibles (voir, par exemple, Application de la convention pour la
prévention et la répression du crime de génocide (Gambie c. Myanmar), mesures conservatoires,
ordonnance du 23 janvier 2020, C.I.J. Recueil 2020, p. 18, par. 43).


       45. A ce stade de la procédure, cependant, la Cour n’est pas appelée à se prononcer
définitivement sur le point de savoir si les droits que l’Arménie souhaite voir protégés existent ; il
lui faut seulement déterminer si les droits que celle-ci revendique au fond et dont elle sollicite la
protection sont plausibles. En outre, un lien doit exister entre les droits dont la protection est
recherchée et les mesures conservatoires demandées (ibid., par. 44).



                                                *      *



       46. En la présente espèce, l’Arménie invoque des droits garantis par les articles 2, 3, 4, 5, 6
et 7 de la CIEDR. En particulier, elle invoque le droit qu’auraient les prisonniers de guerre et détenus
civils d’origine nationale ou ethnique arménienne d’être rapatriés et leur droit d’être protégés contre
les traitements inhumains, et le droit qu’auraient les personnes d’origine nationale ou ethnique
arménienne de ne pas être exposées aux discours haineux de l’Azerbaïdjan et leur droit d’avoir accès
à leur patrimoine culturel et d’en jouir, ainsi que l’obligation correspondante de l’Azerbaïdjan de ne
pas détruire, annihiler ou dénaturer ce patrimoine. L’Arménie soutient que ces droits sont plausibles,
en tant qu’ils sont directement «fondés sur une interprétation possible» de la convention et que les
actes de l’Azerbaïdjan constituent plausiblement des actes de discrimination raciale, incompatibles
avec les obligations imposées par la CIEDR.

                                                    - 14 -

        47. L’Arménie soutient que, en s’abstenant de rapatrier des prisonniers de guerre et détenus
civils d’origine nationale ou ethnique arménienne après la conclusion du cessez-le-feu, le
10 novembre 2020, l’Azerbaïdjan a manqué aux obligations mises à sa charge par les articles 2 et 5
de la CIEDR. Plus spécifiquement, elle prétend que, en ne procédant pas à leur rapatriement,
l’Azerbaïdjan a privé des prisonniers de guerre et détenus civils d’origine nationale ou ethnique
arménienne de leur droit à l’égalité devant la loi — en l’occurrence, leur droit à l’égalité «au regard
ou en vertu du droit international humanitaire» —, et elle y voit une «discrimination raciale» au sens
de la CIEDR. Selon l’Arménie, ces détenus ont été soumis à un «simulacre de procédure pénale», et
le fait que l’Azerbaïdjan soit disposé à rapatrier parfois certains prisonniers de guerre et refuse d’en
rapatrier d’autres arrêtés dans des circonstances similaires montre «clairement» que leur «maintien
en détention … n’a rien à voir avec des crimes qu’ils auraient commis». La demanderesse estime
donc que les autorités azerbaïdjanaises ne font pas du droit pénal «une application équitable et
judicieuse», mais une «utilisation arbitraire … pour couvrir un comportement prohibé et
discriminatoire».


       48. La demanderesse affirme en outre que, en infligeant à des prisonniers de guerre et à des
détenus civils d’origine nationale ou ethnique arménienne des traitements inhumains ou dégradants,
l’Azerbaïdjan viole l’alinéa b) de l’article 5 de la convention, qui garantit «le droit à la sûreté de la
personne et à la protection de l’Etat contre les voies de fait ou les sévices». Elle soutient que les
éléments figurant dans le dossier de l’affaire établissent que des «atrocités», notamment des actes de
torture, visant ces personnes, ont été commises avec une «haine caractérisée … envers ces personnes
d’origine arménienne». De l’avis de l’Arménie, le traitement réservé aux prisonniers de guerre et
détenus civils d’origine nationale ou ethnique arménienne devant les tribunaux azerbaïdjanais «fait
clairement jouer» l’alinéa a) de l’article 5 de la CIEDR, qui reconnaît le «[d]roit à un traitement égal
devant les tribunaux et tout autre organe administrant la justice».


       49. L’Arménie affirme qu’il ressort clairement des articles 2, 4 et 7 de la CIEDR que les
personnes d’origine nationale ou ethnique arménienne ont le droit de ne pas être soumises à la haine
raciale et à des discours racistes. Selon elle, loin de respecter ce droit, l’Azerbaïdjan le viole de
manière «quotidienne en tenant perpétuellement des propos haineux». L’Arménie prétend que ces
propos ont «pris de nouvelles proportions» avant et pendant le conflit de 2020, et qu’ils ont été le fait
d’acteurs politiques et de hauts responsables, dont le président de l’Azerbaïdjan lui-même. Elle fait
encore référence «aux représentations racistes de soldats arméniens dans des mises en scène
avilissantes et déshumanisantes», qui se trouvent dans le «parc des trophées militaires» de
l’Azerbaïdjan. Elle en conclut que, «quel que soit le seuil à partir duquel la plausibilité peut être
établie aux fins de la présente phase de la procédure, ce seuil est atteint en ce qui concerne les droits
qu’[elle] tient des articles 2, 4 et 7 de la convention».


        50. L’Arménie fait valoir également les droits que les personnes d’origine nationale ou
ethnique arménienne ont, en vertu des articles 2 et 5 de la CIEDR, d’avoir accès à leur patrimoine
historique, culturel et religieux et d’en jouir, sans discrimination. Plus spécifiquement, elle invoque
l’article 5 qui interdit, au point vii) de son alinéa d), la discrimination raciale en ce qui concerne le
droit à la liberté de religion, et qui garantit, au point vi) de son alinéa e), le droit de prendre part, dans
des conditions d’égalité, aux activités culturelles, lequel, selon elle, suppose un droit à la protection
et à la préservation du patrimoine historique, culturel et religieux arménien. L’Arménie allègue que
«des soldats et des mercenaires azerbaïdjanais» ont commis des actes de destruction et de dégradation
de sites appartenant au patrimoine culturel et religieux arménien, et que des profanations de
cimetières et d’artefacts religieux arméniens, tels que les «khachkars» (ou «pierres à croix»), ont
également été commises. Elle allègue en outre que l’Azerbaïdjan, en entreprenant ce qu’il qualifie

                                                 - 15 -

de travaux de restauration de la cathédrale de Chouchi, modifie des éléments caractéristiques du
patrimoine culturel arménien. Considérant qu’il existe un contexte général de haine arménophobe,
l’Arménie soutient que les faits répétés de destruction, de modification et de profanation du
patrimoine culturel et des sites religieux arméniens dans des territoires contrôlés par l’Azerbaidjan
sont constitutifs de «discrimination raciale» emportant violation des articles 2 et 5 de la CIEDR et,
partant, que les droits dont elle se prévaut au titre de ces dispositions sont plausibles.



                                                   *



       51. L’Azerbaïdjan reconnaît que, au 8 octobre 2021, quarante-cinq personnes arrêtées en
relation avec le conflit de 2020 étaient toujours sous sa garde. Il soutient que ces personnes ne sont
pas détenues «sur le fondement de leur origine nationale ou ethnique» et affirme au contraire qu’elles
ont été accusées ou déclarées coupables d’infractions graves, dont la torture, le meurtre et le
mercenariat. Selon lui, leur détention est licite au regard tant du droit interne que du droit
international et n’a pas davantage pour «but» qu’elle n’a pour «effet» de compromettre la jouissance,
dans des conditions d’égalité, de certains de leurs droits fondamentaux. L’Azerbaïdjan relève que,
s’il «est engagé dans un conflit avec une force composée exclusivement de soldats ethniquement
arméniens, les détenus sous sa garde le seront également», mais cela ne prouve nullement la
discrimination raciale. Il souligne également qu’il a «libéré ou rapatrié la grande majorité des
Arméniens» (les italiques sont de lui) détenus en relation avec les hostilités de 2020, et souligne que
la libération de huit détenus arméniens au cours des précédents mois ne s’était pas déroulée «dans le
cadre d’un marchandage avec l’Arménie», ce qui confirme qu’il «a mené des enquêtes dans chacun
des cas où il existait une base justifiant que la détention soit prolongée». En conséquence,
l’Azerbaïdjan fait valoir que la détention de personnes d’origine nationale ou ethnique arménienne
ne peut être tenue pour constitutive de «discrimination raciale» au sens de l’article premier de la
CIEDR et, partant, ne peut, de manière plausible, mettre en cause des droits garantis par la
convention.


       52. L’Azerbaïdjan ajoute avoir ouvert des enquêtes sur des cas dans lesquels il y avait des
allégations crédibles de mauvais traitements infligés à des détenus arméniens, ce qui démontre selon
lui que, indépendamment de toute considération d’origine, il ne cautionne aucune forme de torture
ou de mauvais traitements. Il estime que l’Arménie ne peut donc se prévaloir d’aucun droit plausible
au titre de la CIEDR au motif que des prisonniers de guerre et détenus civils d’origine nationale ou
ethnique arménienne auraient été victimes de traitements inhumains ou dégradants.


       53. L’Azerbaïdjan nie tout fait d’incitation à la haine contre des personnes d’origine nationale
ou ethnique arménienne, et plaide que les allégations de l’Arménie à cet égard ne sont pas étayées
par des déclarations ou des comportements spécifiques dont il serait l’auteur. Aussi l’Arménie
n’a-t-elle, selon lui, établi aucun droit plausible dont elle pourrait se prévaloir au titre de la CIEDR
au motif qu’il aurait manqué à ses obligations en incitant à la haine raciale contre des personnes
d’origine nationale ou ethnique arménienne. S’agissant des observations de l’Arménie sur le «parc
des trophées militaires», l’Azerbaïdjan estime que, puisque les mannequins et les casques de soldats
arméniens ont été «définitivement retirés» de l’exposition, «il n’y reste rien qui puisse faire jouer des
droits garantis par la CIEDR».

                                                 - 16 -

       54. En ce qui concerne le patrimoine culturel et religieux arménien, l’Azerbaïdjan reconnaît
que toutes les personnes en situation régulière sur son territoire, y compris les personnes d’origine
nationale ou ethnique arménienne, doivent pouvoir visiter dans des conditions d’égalité les sites
historiques, culturels et religieux du pays dans lesquels le public peut se rendre en toute sécurité.
L’Azerbaïdjan soutient que, dans certains cas, l’accès à ces sites n’est toutefois pas possible à l’heure
actuelle en raison de la présence de mines terrestres posées par l’Arménie. Selon lui, les restrictions
d’accès imposées visent à garantir la sécurité et la sûreté des personnes, sans considération de leur
origine nationale ou ethnique, et ne peuvent dès lors être constitutives de discrimination raciale au
sens de la CIEDR, ni fonder l’allégation de «droit plausible au titre de la CIEDR». L’Azerbaïdjan
ajoute que sa législation interdit la dégradation et la destruction du patrimoine religieux et culturel,
et affirme «facilite[r] les efforts qui sont déployés pour protéger et préserver» les sites et artefacts
arméniens ayant un rapport avec les droits garantis par la CIEDR. En outre, il affirme s’être engagé
à mener des enquêtes sur les allégations crédibles de dégradation, de destruction ou de modification
non autorisée de monuments historiques et culturels et de cimetières utilisés par les personnes
d’origine arménienne.


      55. L’Azerbaïdjan conclut que, en l’espèce, la demanderesse n’a pas établi qu’elle cherche à
protéger des droits qui sont plausibles au fond, dans la mesure où elle n’a pas démontré que les faits
dont elle tirait grief étaient constitutifs de «discrimination raciale» au sens de la CIEDR.



                                                *      *



      56. La Cour note que la CIEDR impose aux Etats parties un certain nombre d’obligations en
ce qui concerne l’élimination de la discrimination raciale sous toutes ses formes et dans toutes ses
manifestations. Le paragraphe 1 de l’article premier de la CIEDR définit comme suit la
discrimination raciale :

      «toute distinction, exclusion, restriction ou préférence fondée sur la race, la couleur,
      l’ascendance ou l’origine nationale ou ethnique, qui a pour but ou pour effet de détruire
      ou de compromettre la reconnaissance, la jouissance ou l’exercice, dans des conditions
      d’égalité, des droits de l’homme et des libertés fondamentales dans les domaines
      politique, économique, social et culturel ou dans tout autre domaine de la vie publique».

Les articles 2, 3, 4, 5, 6 et 7 de la convention, que l’Arménie invoque dans sa requête et aux fins de
sa demande en indication de mesures conservatoires, se lisent comme suit :

                                               «Article 2

      1. Les Etats parties condamnent la discrimination raciale et s’engagent à poursuivre
         par tous les moyens appropriés et sans retard une politique tendant à éliminer toute
         forme de discrimination raciale et à favoriser l’entente entre toutes les races, et, à
         cette fin :

            a) Chaque Etat partie s’engage à ne se livrer à aucun acte ou pratique de
               discrimination raciale contre des personnes, groupes de personnes ou
               institutions et à faire en sorte que toutes les autorités publiques et institutions
               publiques, nationales et locales, se conforment à cette obligation ;

                                            - 17 -

      b) Chaque Etat partie s’engage à ne pas encourager, défendre ou appuyer la
         discrimination raciale pratiquée par une personne ou une organisation
         quelconque ;

      c) Chaque Etat partie doit prendre des mesures efficaces pour revoir les politiques
         gouvernementales nationales et locales et pour modifier, abroger ou annuler
         toute loi et toute disposition réglementaire ayant pour effet de créer la
         discrimination raciale ou de la perpétuer là où elle existe ;

      d) Chaque Etat partie doit, par tous les moyens appropriés, y compris, si les
         circonstances l’exigent, des mesures législatives, interdire la discrimination
         raciale pratiquée par des personnes, des groupes ou des organisations et y
         mettre fin ;

      e) Chaque Etat partie s’engage à favoriser, le cas échéant, les organisations et
         mouvements intégrationnistes multiraciaux et autres moyens propres à éliminer
         les barrières entre les races, et à décourager ce qui tend à renforcer la division
         raciale.

2. Les Etats parties prendront, si les circonstances l’exigent, dans les domaines social,
   économique, culturel et autres, des mesures spéciales et concrètes pour assurer
   comme il convient le développement ou la protection de certains groupes raciaux ou
   d’individus appartenant à ces groupes en vue de leur garantir, dans des conditions
   d’égalité, le plein exercice des droits de l’homme et des libertés fondamentales. Ces
   mesures ne pourront en aucun cas avoir pour effet le maintien de droits inégaux ou
   distincts pour les divers groupes raciaux, une fois atteints les objectifs auxquels elles
   répondaient.

                                          Article 3

       Les Etats parties condamnent spécialement la ségrégation raciale et l’apartheid et
s’engagent à prévenir, à interdire et à éliminer sur les territoires relevant de leur
juridiction toutes les pratiques de cette nature.

                                          Article 4

        Les Etats parties condamnent toute propagande et toutes organisations qui
s’inspirent d’idées ou de théories fondées sur la supériorité d’une race ou d’un groupe
de personnes d’une certaine couleur ou d’une certaine origine ethnique, ou qui
prétendent justifier ou encourager toute forme de haine et de discrimination raciales ;
ils s’engagent à adopter immédiatement des mesures positives destinées à éliminer toute
incitation à une telle discrimination, ou tous actes de discrimination, et, à cette fin, tenant
compte des principes formulés dans la Déclaration universelle des droits de l’homme et
des droits expressément énoncés à l’article 5 de la présente Convention, ils s’engagent
notamment :

      a) A déclarer délits punissables par la loi toute diffusion d’idées fondées sur la
         supériorité ou la haine raciale, toute incitation à la discrimination raciale, ainsi
         que tous actes de violence, ou provocation à de tels actes, dirigés contre toute
         race ou tout groupe de personnes d’une autre couleur ou d’une autre origine
         ethnique, de même que toute assistance apportée à des activités racistes, y
         compris leur financement ;

                                           - 18 -

     b) A déclarer illégales et à interdire les organisations ainsi que les activités de
        propagande organisée et tout autre type d’activité de propagande qui incitent à
        la discrimination raciale et qui l’encouragent et à déclarer délit punissable par
        la loi la participation à ces organisations ou à ces activités ;

      c) A ne pas permettre aux autorités publiques ni aux institutions publiques,
         nationales ou locales, d’inciter à la discrimination raciale ou de l’encourager.

                                         Article 5

      Conformément aux obligations fondamentales énoncées à l’article 2 de la
présente Convention, les Etats parties s’engagent à interdire et à éliminer la
discrimination raciale sous toutes ses formes et à garantir le droit de chacun à l’égalité
devant la loi sans distinction de race, de couleur ou d’origine nationale ou ethnique,
notamment dans la jouissance des droits suivants :

     a) Droit à un traitement égal devant les tribunaux et tout autre organe administrant
        la justice ;

     b) Droit à la sûreté de la personne et à la protection de l’Etat contre les voies de
        fait ou les sévices de la part soit de fonctionnaires du gouvernement, soit de
        tout individu, groupe ou institution ;

      c) Droits politiques, notamment droit de participer aux élections — de voter et
         d’être candidat — selon le système du suffrage universel et égal, droit de
         prendre part au gouvernement ainsi qu’à la direction des affaires publiques, à
         tous les échelons, et droit d’accéder, dans des conditions d’égalité, aux
         fonctions publiques ;

     d) Autres droits civils, notamment :

          i) Droit de circuler librement et de choisir sa résidence à l’intérieur d’un Etat ;

         ii) Droit de quitter tout pays, y compris le sien, et de revenir dans son pays ;

        iii) Droit à une nationalité ;

        iv) Droit de se marier et de choisir son conjoint ;

         v) Droit de toute personne, aussi bien seule qu’en association, à la propriété ;

        vi) Droit d’hériter ;

        vii) Droit à la liberté de pensée, de conscience et de religion ;

       viii) Droit à la liberté d’opinion et d’expression ;

        ix) Droit à la liberté de réunion et d’association pacifiques ;

     e) Droits économiques, sociaux et culturels, notamment :

          i) Droits au travail, au libre choix de son travail, à des conditions équitables
             et satisfaisantes de travail, à la protection contre le chômage, à un salaire
             égal pour un travail égal, à une rémunération équitable et satisfaisante ;

                                                  - 19 -

                ii) Droit de fonder des syndicats et de s’affilier à des syndicats ;

               iii) Droit au logement ;

               iv) Droit à la santé, aux soins médicaux, à la sécurité sociale et aux services
                   sociaux ;

                v) Droit à l’éducation et à la formation professionnelle ;

               vi) Droit de prendre part, dans des conditions d’égalité, aux activités
                   culturelles ;

             f) Droit d’accès à tous lieux et services destinés à l’usage du public, tels que
                moyens de transport, hôtels, restaurants, cafés, spectacles et parcs.

                                                Article 6

             Les Etats parties assureront à toute personne soumise à leur juridiction une
      protection et une voie de recours effectives, devant les tribunaux nationaux et autres
      organismes d’Etat compétents, contre tous actes de discrimination raciale qui,
      contrairement à la présente Convention, violeraient ses droits individuels et ses libertés
      fondamentales, ainsi que le droit de demander à ces tribunaux satisfaction ou réparation
      juste et adéquate pour tout dommage dont elle pourrait être victime par suite d’une telle
      discrimination.

                                                Article 7

             Les Etats parties s’engagent à prendre des mesures immédiates et efficaces,
      notamment dans les domaines de l’enseignement, de l’éducation, de la culture et de
      l’information, pour lutter contre les préjugés conduisant à la discrimination raciale et
      favoriser la compréhension, la tolérance et l’amitié entre nations et groupes raciaux ou
      ethniques, ainsi que pour promouvoir les buts et principes de la Charte des Nations
      Unies, de la Déclaration universelle des droits de l’homme, de la Déclaration des
      Nations Unies sur l’élimination de toutes les formes de discrimination raciale et de la
      présente Convention.»


       57. La Cour fait observer que les articles 2, 3, 4, 5, 6 et 7 de la CIEDR visent à protéger les
individus de la discrimination raciale. Elle rappelle, comme elle l’a déjà fait par le passé dans d’autres
affaires dans lesquelles l’article 22 de la CIEDR était invoqué comme base de sa compétence, qu’il
existe une corrélation entre le respect des droits des individus consacrés par la convention, les
obligations incombant aux Etats parties au titre de la CIEDR et le droit qu’ont ceux-ci de demander
l’exécution de ces obligations (voir, par exemple, Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 426, par. 51).


       58. Un Etat partie à la CIEDR ne peut invoquer les droits énoncés dans les articles cités
ci-dessus que dans la mesure où les actes dont il tire grief constituent des actes de discrimination
raciale au sens de l’article premier de la convention (voir ibid., par. 52). Dans le contexte d’une
demande en indication de mesures conservatoires, la Cour doit examiner si les droits revendiqués par
un demandeur sont au moins plausibles.

                                                  - 20 -

     59. La Cour considère, au vu des informations que les Parties lui ont soumises, que certains
au moins des droits revendiqués par l’Arménie sont des droits plausibles au regard de la convention.


        60. En ce qui concerne les personnes qu’elle qualifie de prisonniers de guerre et de détenus
civils, réduits en captivité pendant ou immédiatement après le conflit de 2020, l’Arménie fait valoir
deux droits distincts : le droit d’être rapatriées et le droit d’être protégées contre les traitements
inhumains ou dégradants. La Cour fait observer que le droit international humanitaire régit la
libération des personnes combattant pour un Etat qui ont été placées en détention pendant les
hostilités avec un autre Etat. Elle rappelle aussi que les mesures fondées sur la nationalité actuelle
n’entrent pas dans le champ d’application de la CIEDR (Application de la convention internationale
sur l’élimination de toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis),
exceptions préliminaires, arrêt du 4 février 2021, par. 105). La Cour ne considère pas que la CIEDR
oblige de manière plausible l’Azerbaïdjan à rapatrier toutes les personnes que l’Arménie qualifie de
prisonniers de guerre et de détenus civils. L’Arménie n’a pas présenté à la Cour de preuve que ces
personnes demeurent en détention en raison de leur origine nationale ou ethnique. La Cour estime
cependant que le droit de ces personnes de ne pas être soumises à des traitements inhumains ou
dégradants fondés sur leur origine nationale ou ethnique pendant qu’elles sont détenues par
l’Azerbaïdjan est un droit plausible.


       61. La Cour considère également que les droits qui auraient été violés en raison de faits
d’incitation et d’encouragement à la haine et à la discrimination raciales à l’égard de personnes
d’origine nationale ou ethnique arménienne de la part de hauts responsables azerbaïdjanais et de
dégradation et profanation du patrimoine culturel arménien sont des droits plausibles.



                                                *      *



       62. La Cour en vient maintenant à la condition du lien entre les droits revendiqués par
l’Arménie et les mesures conservatoires sollicitées. Elle rappelle à cet égard que seuls certains des
droits revendiqués par l’Arménie ont été jugés plausibles à ce stade de la procédure. Elle se bornera
par conséquent à rechercher si le lien requis existe entre ces droits et les mesures sollicitées par
l’Arménie.



                                                *      *



       63. L’Arménie estime que chacune des mesures conservatoires sollicitées est manifestement
liée aux droits qu’elle cherche à protéger. Selon elle, les mesures relatives aux prisonniers de guerre
et autres détenus d’origine nationale ou ethnique arménienne garantiront aux intéressés la possibilité
de jouir du droit d’être à l’abri de toute forme de discrimination raciale, qu’ils tiennent de l’article 2
de la CIEDR, et du droit à la sûreté de la personne et à la protection de l’Etat contre les voies de fait
ou les sévices, que leur confère l’article 5 de cet instrument. Pour l’Arménie, le seul véritable moyen
de protéger ces droits est d’ordonner que les détenus soient immédiatement libérés et qu’ils soient
d’ici là traités avec humanité. L’Arménie affirme en outre que la mesure qui veut que l’Azerbaïdjan

                                                 - 21 -

s’abstienne de fomenter la haine à l’égard des personnes d’origine nationale ou ethnique arménienne
et ferme le «parc des trophées militaires» est directement liée à des droits garantis par les articles 2,
4 et 7 de la CIEDR, lesquels énoncent les diverses manières dont les Etats parties doivent agir pour
s’acquitter de leurs obligations en matière de lutte contre la discrimination raciale. Quant aux mesures
concernant la protection et la préservation du patrimoine historique, culturel et religieux arménien
ainsi que la nécessité de garantir le droit d’accéder à ce patrimoine, l’Arménie soutient qu’elles
s’imposent pour protéger le droit des personnes d’origine nationale ou ethnique arménienne, garanti
par l’article 5 de la CIEDR, de prendre part aux activités culturelles dans des conditions d’égalité, y
compris celui d’accéder au patrimoine culturel et d’en jouir.



                                                    *



       64. L’Azerbaïdjan, quant à lui, estime qu’il n’y a pas de lien entre les mesures que l’Arménie
sollicite et les droits consacrés par la CIEDR qu’elle revendique sur le fond. S’agissant en particulier
des mesures visant à obtenir la libération de tous les détenus arméniens sous sa garde et à leur garantir
un traitement approprié dans l’attente de cette issue, l’Azerbaïdjan soutient, premièrement, que la
CIEDR ne contient aucune disposition dont l’Arménie pourrait se réclamer pour exiger la libération
de personnes régulièrement détenues. Deuxièmement, il fait valoir que les personnes qui demeurent
en Azerbaïdjan sont soit en train d’exécuter leur peine après avoir été jugées et reconnues coupables
au terme d’une procédure régulière, soit en attente de jugement. En conséquence, il ne reconnaît pas
avoir l’obligation de libérer ces personnes avant la fin de leur procès ou, si elles sont déclarées
coupables, avant d’avoir exécuté leur peine. Troisièmement, il déclare traiter tous les détenus
arméniens sous sa garde de manière conforme aux obligations mises à sa charge par la CIEDR.


       65. S’agissant de la mesure par laquelle il lui est demandé de s’abstenir de fomenter la haine
à l’égard des personnes d’origine nationale ou ethnique arménienne, le défendeur affirme qu’il s’est
engagé à respecter l’obligation, prévue par la CIEDR, de ne pas tolérer de déclarations ou d’actions
tendant à encourager la haine ou à inciter à la violence contre un groupe déterminé en raison de son
origine nationale ou ethnique. L’Azerbaïdjan relève également que les mannequins représentant des
soldats arméniens et les casques de soldats arméniens qui étaient exposés ont été définitivement
retirés du «parc des trophées militaires», comme l’a confirmé son agent à l’audience (voir le
paragraphe 25 ci-dessus).


        66. Pour ce qui est des mesures visant à protéger les sites patrimoniaux historiques, culturels
et religieux arméniens et à garantir les droits des Arméniens d’y accéder et d’en jouir, l’Azerbaïdjan
indique que toutes les personnes en situation régulière sur son territoire, y compris les Arméniens,
peuvent accéder à ces sites sur un pied d’égalité ; il indique également qu’une de ses lois interdit la
dégradation et la destruction des sites appartenant au patrimoine historique, culturel et religieux
arménien. Le défendeur indique en outre qu’il facilite les efforts qui sont déployés pour protéger et
préserver les sites et artefacts pertinents au regard de la CIEDR.



                                                *       *

                                                  - 22 -

       67. La Cour a déjà conclu (voir les paragraphes 59 à 61 ci-dessus) à la plausibilité de certains
au moins des droits revendiqués par l’Arménie sur le fondement de la CIEDR. Elle estime qu’il existe
un lien entre certaines mesures sollicitées par l’Arménie (voir les paragraphes 5 et 11 ci-dessus) et
les droits plausibles que cette dernière cherche à protéger. Tel est le cas des mesures tendant à
demander à l’Azerbaïdjan de traiter toutes les personnes que l’Arménie qualifie de prisonniers de
guerre et de détenus civils réduits en captivité pendant ou immédiatement après le conflit de 2020
conformément aux obligations mises à sa charge par la CIEDR, notamment en ce qui concerne leur
droit à la sûreté de la personne et à la protection de l’Etat contre tous sévices, de s’abstenir de
fomenter la haine à l’égard des personnes d’origine nationale ou ethnique arménienne ainsi que
d’empêcher, d’interdire et de punir la dégradation, la destruction ou la modification du patrimoine
historique, culturel et religieux arménien et de protéger les droits d’accéder à ce patrimoine et d’en
jouir. Ces mesures visent, selon la Cour, à préserver des droits plausibles invoqués par l’Arménie sur
le fondement de la CIEDR.


       68. La Cour en conclut qu’un lien existe entre certains des droits revendiqués par l’Arménie
et certaines des mesures conservatoires sollicitées.


                      IV. RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE

      69. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des mesures conservatoires
lorsqu’il existe un risque qu’un préjudice irréparable soit causé aux droits en litige dans une
procédure judiciaire ou lorsque la méconnaissance alléguée de ces droits risque d’entraîner des
conséquences irréparables (voir, par exemple, Application de la convention pour la prévention et la
répression du crime de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du
23 janvier 2020, C.I.J. Recueil 2020, p. 24, par. 64, se référant à Violations alléguées du traité
d’amitié, de commerce et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
d’Amérique), mesures conservatoires, ordonnance du 3 octobre 2018, C.I.J. Recueil 2018 (II),
p. 645, par. 77).


       70. Le pouvoir de la Cour d’indiquer des mesures conservatoires n’est toutefois exercé que
s’il y a urgence, c’est-à-dire s’il existe un risque réel et imminent qu’un préjudice irréparable soit
causé aux droits revendiqués avant que la Cour ne rende sa décision définitive. La condition
d’urgence est remplie dès lors que les actes susceptibles de causer un préjudice irréparable peuvent
«intervenir à tout moment» avant que la Cour ne se prononce de manière définitive en l’affaire (ibid.,
p. 24, par. 65). La Cour doit donc rechercher si pareil risque existe à ce stade de la procédure.


       71. La Cour n’a pas, aux fins de sa décision sur la demande en indication de mesures
conservatoires, à établir l’existence de violations de la CIEDR, mais doit déterminer si les
circonstances exigent l’indication de telles mesures à l’effet de protéger certains droits conférés par
cet instrument. Elle ne peut, à ce stade, conclure de façon définitive sur les faits, et sa décision sur la
demande en indication de mesures conservatoires laisse intact le droit de chacune des Parties de faire
valoir à cet égard ses moyens au fond.



                                                 *      *

                                                 - 23 -

      72. L’Arménie fait valoir qu’il est urgent de protéger les prisonniers de guerre et détenus civils
d’origine nationale ou ethnique arménienne contre de nouveaux mauvais traitements, de protéger les
personnes d’origine nationale ou ethnique arménienne contre de nouveaux discours de haine et de
protéger le patrimoine historique, culturel et religieux arménien contre son annihilation.


       73. L’Arménie allègue qu’il ressort clairement des éléments de preuve produits que les
autorités azerbaïdjanaises ont pour pratique d’infliger de mauvais traitements aux prisonniers de
guerre et détenus civils d’origine nationale ou ethnique arménienne. Elle ajoute que ces personnes
sont toujours exposées à un risque grave d’exécution, de torture ou d’autres formes de mauvais
traitements. Elle soutient que des prisonniers de guerre et détenus civils d’origine nationale ou
ethnique arménienne ont été poignardés, frappés, brûlés et soumis à des décharges électriques, qu’ils
sont toujours exposés à pareils actes et que ces traitements s’accompagnent souvent d’insultes et de
discours de haine fondés sur l’appartenance ethnique des victimes. Elle affirme qu’un certain nombre
de détenus militaires et civils d’origine nationale ou ethnique arménienne ont même été exécutés.
Selon elle, du fait de l’arbitraire des procédures pénales azerbaïdjanaises, et du fait qu’ils encourent
de longues peines d’emprisonnement, les détenus, qui «sont … inculpés alors qu’ils auraient dû être
rapatriés depuis longtemps, puis jugés et condamnés en l’espace de quelques jours, souvent dans une
langue qu’ils ne comprennent pas», sont extrêmement exposés à des mauvais traitements continus.
Pour tous ces motifs, l’Arménie estime qu’une menace manifeste et imminente de traumatisme
psychologique, d’atteinte à l’intégrité physique, voire de mort, pèse sur les détenus d’origine
nationale ou ethnique arménienne.


       74. L’Arménie invoque en outre la haine à l’égard des personnes d’origine nationale ou
ethnique arménienne qui est exprimée de manière obsessionnelle et répétée par des acteurs politiques
et des hauts responsables de l’Etat azerbaïdjanais, y compris le président. D’après elle, ce climat de
haine peut entraîner des conséquences irréparables, notamment en exposant à un risque accru de
sévices et d’atteintes psychologiques tous les Arméniens, «y compris ceux qui vivent dans le
Haut-Karabakh et ceux qui sont encore en captivité» en Azerbaïdjan. Par exemple, le fait d’exposer
au «parc des trophées militaires» des représentations racistes de soldats arméniens dans des mises en
scène avilissantes et déshumanisantes aggrave «la menace réelle et immédiate qui pèse déjà sur les
détenus».


       75. L’Arménie fait également grief à l’Azerbaïdjan d’avoir endommagé, modifié ou détruit
des églises arméniennes (telles que la cathédrale Saint-Sauveur/cathédrale de Ghazanchetsots sise à
Chouchi, l’église arménienne Saint-Jean-Baptiste de Chouchi et l’église Saint-Yeghishe de
Mataghis), des pierres tombales arméniennes (à Hadrout, dans le nord de Chouchi, à Mets Tagher, à
Taghavard et à Sghnakh), ainsi que d’autres sites culturels et religieux arméniens et des artefacts (tels
que les «khachkars» (ou «pierres à croix»)). Elle affirme que l’Azerbaïdjan continue à se livrer à de
tels actes de destruction et de dégradation ou permet qu’ils se commettent. Elle ajoute que, même
avant le dernier conflit armé en date, l’Azerbaïdjan s’employait activement à effacer tous les vestiges
de la présence arménienne sur son territoire et que les discours de haine à caractère raciste que
continuent de tenir le président azerbaïdjanais et de hauts responsables de l’Etat ne font
qu’«exacerbe[r] encore ce risque réel et actuel». En effet, selon l’Arménie, en refusant ne serait-ce
que de reconnaître l’existence du patrimoine culturel arménien, le président azerbaïdjanais «favorise
directement un climat encore plus propice à une destruction haineuse de ce patrimoine».



                                                   *

                                                 - 24 -

      76. L’Azerbaïdjan conteste l’existence d’un risque imminent qu’un préjudice irréparable soit
causé aux droits que l’Arménie tient de la CIEDR, parce qu’il a déjà réaffirmé en plusieurs occasions
se savoir tenu par les obligations que lui fait la convention et a pris des mesures concrètes pour
s’acquitter de ces obligations.


       77. L’Azerbaïdjan avance en particulier qu’il s’est engagé à ce qu’aucun détenu ne soit soumis
à de mauvais traitements en raison de son origine nationale ou ethnique. Il fait observer que le Comité
international de la Croix-Rouge visite régulièrement les personnes détenues en relation avec le conflit
de 2020, évalue leur traitement et leurs conditions de détention et facilite les contacts avec leurs
familles. Il affirme en outre que, pendant des visites menées par l’ombudsman de l’Azerbaïdjan, des
détenus arméniens ont confirmé qu’ils recevaient une nourriture adéquate tant en quantité qu’en
valeur nutritionnelle, qu’ils avaient accès à de l’eau potable et qu’ils pouvaient parler avec leurs
proches. Ces détenus avaient aussi reçu la visite du médecin du groupe national de prévention et pu
se faire examiner à leur demande. Par conséquent, l’Azerbaïdjan estime que l’Arménie n’a pas
démontré l’existence d’un risque imminent qu’un préjudice irréparable soit causé aux droits des
personnes actuellement en détention.


       78. L’Azerbaïdjan souligne encore qu’il ne cautionne pas des déclarations ou des actes qui
cherchent à promouvoir la haine ou à inciter à la violence contre les Arméniens en tant que groupe
national ou ethnique. Il soutient que l’Arménie fait une mauvaise interprétation des propos du
président et de hauts responsables de l’Etat azerbaïdjanais, qui étaient dirigés contre les forces
ennemies dans le contexte d’un conflit armé, et non contre les Arméniens en tant que groupe
ethnique. De plus, lorsque certaines déclarations ont été considérées comme dirigées contre le peuple
arménien plutôt que contre les politiques et pratiques de l’Arménie, les responsables azerbaïdjanais
ont «immédiatement» pris «des mesures positives destinées à» lutter contre les discours de haine.
L’Azerbaïdjan fait ensuite observer qu’il a pris des mesures concrètes visant à répondre aux
préoccupations de l’Arménie en retirant les mannequins et les casques du «parc des trophées
militaires», et que ce retrait des seuls éléments précis dont se plaint l’Arménie élimine toute urgence
d’agir.


       79. L’Azerbaïdjan affirme en outre avoir reconnu publiquement «l’obligation internationale
lui incombant de protéger et de respecter le patrimoine historique, culturel et religieux dans les
territoires libérés». Il fait observer que la protection des monuments culturels et historiques est
également consacrée par sa Constitution et sa législation qui sanctionne pénalement toute destruction
ou détérioration délibérée de l’un quelconque des plus de 6300 monuments inscrits au registre
national, parmi lesquels figurent des sites visés par l’Arménie. Il ajoute qu’il s’est engagé à «soutenir
les enquêtes menées sur toutes les allégations crédibles de dégradation, de destruction ou de
modification non autorisée de monuments historiques et culturels et de cimetières utilisés par les
personnes d’origine arménienne». Il note de surcroît qu’il s’est déjà attelé à la restauration des
monuments inscrits sur son registre national endommagés pendant le conflit. L’Azerbaïdjan soutient
que l’Arménie ne mentionne pas avec précision quels sites sont, selon elle, exposés à un risque
imminent de destruction si la Cour n’indique pas de mesures conservatoires. Selon lui, au lieu de
mettre en avant un comportement spécifique et persistant qui témoignerait de l’existence d’un risque
de préjudice irréparable réel et imminent, comme elle est censée le faire, l’Arménie se contente de
dénoncer un comportement passé qui se serait produit principalement pendant les hostilités actives
ou immédiatement après. L’Arménie se réfère notamment aux dommages liés au conflit qui auraient
été causés par des militaires azerbaïdjanais à l’église de Gazanchi, aux monuments aux morts, à une
pierre à croix et à un monument de Chouchi et à la dégradation, également par des militaires, du
temple Yegish Arakel. Le défendeur fait valoir en outre que la mesure conservatoire sollicitée par

                                                  - 25 -

l’Arménie, tendant à empêcher ou à interdire les «modifications» du patrimoine culturel, équivaut à
interdire à l’Azerbaïdjan de reconstruire et de restaurer ce patrimoine sur son territoire souverain
sans consulter l’Arménie, et que cette demande repose «sur un droit supposé de «jouir» de
monuments reconstruits selon ses spécifications» qui n’a pas d’existence plausible en vertu de la
CIEDR.



                                                 *      *



       80. Ayant déjà conclu à la plausibilité de certains des droits invoqués par la demanderesse et
à l’existence d’un lien entre ceux-ci et les mesures conservatoires sollicitées, la Cour recherchera à
présent si un préjudice irréparable pourrait être causé à ces droits et s’il y a urgence, c’est-à-dire s’il
existe un risque réel et imminent qu’un tel préjudice leur soit causé avant qu’elle ne rende sa décision
définitive.


       81. La Cour rappelle que, dans de précédentes affaires concernant la CIEDR, elle a dit que les
droits établis aux alinéas a), b), c), d) et e) de l’article 5 sont d’une nature telle que le préjudice qui
leur serait porté pourrait se révéler irréparable (voir Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
mesures conservatoires, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142 ;
Application de la convention internationale pour la répression du financement du terrorisme et de
la convention internationale sur l’élimination de toutes les formes de discrimination raciale (Ukraine
c. Fédération de Russie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017,
p. 138, par. 96 ; Application de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du
23 juillet 2018, C.I.J. Recueil 2018 (II), p. 430-431, par. 67). Elle estime que cette conclusion vaut
aussi pour le droit des personnes de ne pas subir la haine et la discrimination raciales, lequel découle
de l’article 4 de la CIEDR.


       82. Ainsi que la Cour l’a relevé antérieurement, les personnes soumises à des traitements
inhumains ou dégradants ou à la torture pourraient être exposées à un risque grave de préjudice
irréparable (voir Application de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142). La Cour a déjà dit que la détresse
psychologique, comme les sévices, peut causer un préjudice irréparable (voir Application de la
convention internationale sur l’élimination de toutes les formes de discrimination raciale (Qatar
c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil
2018 (II), p. 431, par. 69).


       83. De l’avis de la Cour, les actes prohibés par l’article 4 de la CIEDR — tels que la
propagande encourageant la haine raciale ainsi que l’incitation à la discrimination raciale ou aux
actes de violence visant tout groupe de personnes en raison de leur origine nationale ou ethnique —
peuvent propager dans la société un climat imprégné de racisme. Cela est d’autant plus vrai
lorsqu’une rhétorique fomentant la discrimination raciale est employée par de hauts responsables de
l’Etat. Pareille situation pourrait avoir de graves effets préjudiciables sur les personnes appartenant
au groupe protégé. Ces effets préjudiciables peuvent être notamment, mais pas seulement, le risque
de sévices ou de souffrances et de détresse psychologiques.

                                                  - 26 -

      84. La Cour a également dit par le passé qu’un patrimoine culturel peut courir un risque grave
de préjudice irréparable lorsqu’il «a été le théâtre d’affrontements armés entre les Parties» et que
«ces affrontements risqu[ent] de se reproduire» (voir Demande en interprétation de l’arrêt du 15 juin
1962 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande),
mesures conservatoires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 552, par. 61).


       85. En l’espèce, l’un des éléments d’information que les Parties ont présentés devant la Cour
est une résolution sur les conséquences humanitaires du conflit entre l’Arménie et l’Azerbaïdjan que
l’Assemblée parlementaire du Conseil de l’Europe a adoptée le 27 septembre 2021. La Cour observe
que l’Assemblée a relevé notamment que

      «[s]’agissant des allégations formulées par les deux parties, et corroborées par des ONG
      internationales dignes de confiance et une quantité considérable d’informations émanant
      de différentes sources, … des preuves inquiétantes concernent … un nombre important
      d’allégations cohérentes de traitements inhumains et dégradants et d’actes de torture
      infligés à des prisonniers de guerre arméniens par les Azerbaïdjanais».

La Cour relève également que l’Assemblée «déplore que des déclarations faites à l’échelon le plus
élevé n’en continuent pas moins de donner des Arméniens une image défavorable empreinte
d’intolérance».


      86. La Cour note de surcroît que l’Assemblée

      «condamne les dommages délibérément causés [par l’Azerbaïdjan] au patrimoine
      culturel [arménien] pendant la guerre de six semaines et, en particulier, ce qui apparaît
      comme le bombardement intentionnel de l’église de Gazanchi/cathédrale
      Saint-Sauveur, Ghazanchetsots à Choucha/Chouchi, ainsi que la destruction ou
      l’endommagement d’autres églises et cimetières pendant et après le conflit ; demeure
      préoccupée, compte tenu des destructions survenues dans le passé, par ce qui pourrait
      advenir du grand nombre d’églises, de monastères, notamment le monastère de
      Khutavank/Dadivank, de pierres à croix et d’autres éléments du patrimoine culturel
      arménien qui sont retournés dans le giron de l’Azerbaïdjan ; [et] s’inquiète du
      développement en Azerbaïdjan d’un discours qui promeut un patrimoine «albanien du
      Caucase» appelé à remplacer ce qui est considéré comme un patrimoine culturel
      «arménien»» (résolution 2391 (2021), texte adopté par l’Assemblée le 27 septembre
      2021, 24e séance).


       87. La Cour prend note également de la déclaration conjointe faite par des experts des droits
de l’homme de l’Organisation des Nations Unies qui, le 1er février 2021, ont examiné la situation des
Arméniens en captivité en Azerbaïdjan et se sont déclarés vivement préoccupés par les «allégations
selon lesquelles des prisonniers de guerre et d’autres personnes protégées [avaient] été victimes
d’exécution extrajudiciaire, de disparition forcée, de torture ou d’autres mauvais traitements»
(Haut-Commissariat des Nations Unies aux droits de l’homme, «Nagorno-Karabakh: captives must
be released  UN experts» (1er février 2021)).


       88. Au vu de ce qui précède, la Cour conclut que la méconnaissance alléguée des droits qu’elle
a jugés plausibles (voir les paragraphes 59 à 61 ci-dessus) risque d’entraîner un préjudice irréparable
à ces droits et qu’il y a urgence, c’est-à-dire qu’il existe un risque réel et imminent qu’un tel préjudice
soit causé avant que la Cour ne se prononce de manière définitive en l’affaire.

                                                  - 27 -

                              V. CONCLUSION ET MESURES À ADOPTER

       89. La Cour conclut de l’ensemble des considérations qui précèdent que les conditions
auxquelles son Statut subordonne l’indication de mesures conservatoires sont réunies. Il y a donc
lieu pour elle d’indiquer, dans l’attente de sa décision définitive, certaines mesures visant à protéger
les droits revendiqués par l’Arménie, tels qu’ils ont été spécifiés précédemment (voir les
paragraphes 59 à 61 ci-dessus).


       90. La Cour rappelle que, lorsqu’une demande en indication de mesures conservatoires lui est
présentée, elle a le pouvoir, en vertu de son Statut, d’indiquer des mesures en tout ou en partie
différentes de celles qui sont sollicitées. Le paragraphe 2 de l’article 75 de son Règlement mentionne
expressément ce pouvoir, qu’elle a déjà exercé en plusieurs occasions par le passé (voir, par exemple,
Application de la convention pour la prévention et la répression du crime de génocide (Gambie
c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020, C.I.J. Recueil 2020, p. 28,
par. 77).


       91. En la présente espèce, ayant examiné le libellé des mesures conservatoires demandées par
l’Arménie ainsi que les circonstances de l’affaire, la Cour estime que les mesures à indiquer n’ont
pas à être identiques à celles qui sont sollicitées.


        92. La Cour considère que, s’agissant de la situation décrite précédemment et dans l’attente de
la décision finale en l’affaire, l’Azerbaïdjan doit, dans le cadre des obligations que lui impose la
CIEDR, protéger contre les voies de fait et les sévices toutes les personnes arrêtées en relation avec
le conflit de 2020 qui sont toujours en détention et garantir leur sûreté et leur droit à l’égalité devant
la loi ; prendre toutes les mesures nécessaires pour empêcher l’incitation et l’encouragement à la
haine et à la discrimination raciales, y compris par ses agents et ses institutions publiques, à l’égard
des personnes d’origine nationale ou ethnique arménienne, et prendre toutes les mesures nécessaires
pour empêcher et punir les actes de dégradation et de profanation du patrimoine culturel arménien,
notamment, mais pas seulement, les églises et autres lieux de culte, monuments, sites, cimetières et
artefacts.


       93. La Cour tiendra pleinement compte de la déclaration faite à l’audience par l’agent de
l’Azerbaïdjan au sujet de certains objets exposés dans le «parc des trophées militaires», à savoir que
les mannequins représentant des soldats arméniens et les casques qui auraient été portés par des
soldats arméniens pendant le conflit de 2020 ont été retirés définitivement du parc et ne seront plus
montrés à l’avenir (voir les paragraphes 25 et 65 ci-dessus). A cet égard, l’agent de l’Azerbaïdjan
s’est également référé à deux lettres des 6 et 13 octobre 2021 par lesquelles le directeur du «parc des
trophées militaires» l’informait que, «au 1er octobre 2021, tous les mannequins exposés … [avaient]
été retirés» et, «au 8 octobre 2021, tous les casques». Le directeur ajoutait que «[l]es mannequins et
les casques ne [seraient] pas exposés au parc des trophées militaires ni au complexe/musée mémorial
à l’avenir».


       94. La Cour rappelle que l’Arménie l’a priée d’indiquer des mesures destinées à prévenir toute
aggravation du différend l’opposant à l’Azerbaïdjan. Lorsqu’elle indique des mesures conservatoires
à l’effet de sauvegarder des droits particuliers, la Cour peut aussi indiquer des mesures conservatoires
à l’effet d’empêcher l’aggravation ou l’extension du différend si elle estime que les circonstances
l’exigent (voir, par exemple, Application de la convention internationale sur l’élimination de toutes

                                                  - 28 -

les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires,
ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 432-433, par. 76). En la présente espèce,
ayant examiné l’ensemble des circonstances, la Cour estime nécessaire d’indiquer, en sus des
mesures particulières précédemment décidées, une mesure supplémentaire adressée aux deux Parties,
visant à prévenir toute aggravation du différend entre elles.


        95. La Cour rappelle en outre que l’Arménie l’a priée d’indiquer des mesures conservatoires
prescrivant à l’Azerbaïdjan de «prévenir la destruction et [d’]assurer la conservation des éléments de
preuve relatifs aux allégations d’actes relevant du champ d’application de la CIEDR» et de rendre
compte régulièrement de la mise en mise en œuvre des mesures qu’elle aurait ordonnées. La Cour
estime cependant que, dans les circonstances particulières de l’espèce, ces demandes ne sont pas
justifiées.



                                                    *


                                              *            *



        96. La Cour réaffirme que ses «ordonnances indiquant des mesures conservatoires au titre de
l’article 41 [du Statut] ont un caractère obligatoire» (LaGrand (Allemagne c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
internationales pour toute partie à laquelle ces mesures sont adressées.



                                                    *


                                              *            *



       97. La Cour réaffirme en outre que la décision rendue en la présente procédure ne préjuge en
rien la question de sa compétence pour connaître du fond de l’affaire, ni aucune question relative à
la recevabilité de la requête ou au fond lui-même. Elle laisse intact le droit des Gouvernements de
l’Arménie et de l’Azerbaïdjan de faire valoir leurs moyens en la matière.



                                                    *


                                              *            *

                                                  - 29 -

      98. Par ces motifs,

      LA COUR,

      Indique les mesures conservatoires suivantes :

     1) La République d’Azerbaïdjan doit, conformément aux obligations que lui impose la
convention internationale sur l’élimination de toutes les formes de discrimination raciale,

      a) Par quatorze voix contre une,

       Protéger contre les voies de fait et les sévices toutes les personnes arrêtées en relation avec le
conflit de 2020 qui sont toujours en détention et garantir leur sûreté et leur droit à l’égalité devant la
loi ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
          Bennouna, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte,
          juges ; MM. Keith, Daudet, juges ad hoc ;

      CONTRE : M. Yusuf, juge ;

      b) A l’unanimité,

      Prendre toutes les mesures nécessaires pour empêcher l’incitation et l’encouragement à la
haine et à la discrimination raciales, y compris par ses agents et ses institutions publiques, à l’égard
des personnes d’origine nationale ou ethnique arménienne ;

      c) Par treize voix contre deux,

       Prendre toutes les mesures nécessaires pour empêcher et punir les actes de dégradation et de
profanation du patrimoine culturel arménien, notamment, mais pas seulement, les églises et autres
lieux de culte, monuments, sites, cimetières et artefacts ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
          Bennouna, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte,
          juges ; M. Daudet, juge ad hoc ;

      CONTRE : M. Yusuf, juge ; M. Keith, juge ad hoc ;

      2) A l’unanimité,

       Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggraver ou d’étendre le
différend dont la Cour est saisie ou d’en rendre le règlement plus difficile.

                                                - 30 -

       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye,
le sept décembre deux mille vingt et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République d’Arménie
et au Gouvernement de la République d’Azerbaïdjan.



                                                                          La présidente,
                                                            (Signé)    Joan E. DONOGHUE.



                                                                            Le greffier,
                                                            (Signé)     Philippe GAUTIER.




       M. le juge YUSUF joint à l’ordonnance l’exposé de son opinion dissidente ;
M. le juge IWASAWA joint une déclaration à l’ordonnance ; M. le juge ad hoc KEITH joint
une déclaration à l’ordonnance.


                                                               (Paraphé)       J.E.D.


                                                               (Paraphé)       Ph.G.




                                           ___________

